     Case 2:21-cv-00143-TLN-EFB Document 24 Filed 08/19/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     MICHAEL JACQUES,                                 Case No. 2:21-cv-00143-TLN-EFB PC
12
                                           Plaintiff, [PROPOSED] ORDER
13
                   v.
14

15   M. BRAHNEY, et al. ,
16                                     Defendants.
17

18        The Court has read and considered Defendants’ motion to modify the discovery and

19   scheduling order (ECF No. 21). Good cause appearing, Defendants’ motion is GRANTED.

20        The deadline to conduct discovery and to file any motions necessary to compel discovery

21   (September 10, 2021) is hereby vacated.

22        The deadline to file dispositive motions (December 10, 2021) is hereby vacated.

23        The Court will re-set those deadlines following final resolution of Plaintiff’s motion (ECF

24   No. 19).

25        IT IS SO ORDERED.

26   Dated: August 19, 2021.
27

28

                                                             [Proposed] Order (2:21-cv-00143-TLN-EFB PC)
